DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 11/06/2020.
Claims 1-11, 16, and 20-23 have been amended.
Claims 1-1 and 15-23 are allowed with entering Examiner’s amendment listed below.
The allowed claims are re-numbered as 1-20.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Toan Tran (Reg#:54,942) on 2/10/2021 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE SPECIFICATION:
In paragraph [0030], line 1, replace number “208” with number – 308 --.

IN THE CLAIMS
Please amend claims 1, 7, 9, 11, 16, and 19-23:


accessing, by a hardware processor, a storage medium storing a plurality of model workflows associated with different entity types of entities within an information technology (IT) system, wherein each model workflow of the plurality of model workflows is a representation of a process to fulfill a service, including states in the process and transitions between the states;
storing, by the hardware processor, in the storage medium, business logic blocks associated with the different entity types, wherein each business logic block of the business logic blocks includes instructions to produce a part of one of the plurality of model workflows; 
receiving, by the hardware processor, an entity;
determining, by the hardware processor, that the received entity is of a first entity type selected from among the different entity types;
in response to determining that the received entity is of the first entity type, obtaining, by the hardware processor, from among the plurality of model workflows stored in the storage medium, a first model workflow associated with the first entity type, and obtaining, from among the business logic blocks stored in the storage medium, a first business logic block associated with the first entity type, wherein the first business logic block includes a first non-scripted declarative business rule, wherein the first non-scripted declarative business rule is a rule written in a non-imperative format of computer-executed instructions in which a specific result for the first entity type is recited without listing specific steps to be performed to generate the specific result;
defining, by the hardware processor, a relationship between the first business logic block and the first model workflow for executing the first business logic block in relation to the first model workflow; 
adding, by the hardware processor, the first non-scripted declarative business rule of the first business logic block to the first model workflow based on the defined relationship to generate a combined entity workflow for the first entity type; and 
executing, by the hardware processor, the combined entity workflow on the received entity.


7.	(Currently Amended) A non-transitory machine readable medium storing machine-readable instructions that upon execution cause a processor to:
access a storage medium storing a plurality of model workflows associated with different entity types of entities within an information technology (IT) system, wherein each model workflow of the plurality of model workflows is a representation of a process to fulfill a service, including states in the process and transitions between the states; 
store, in the storage medium, business logic blocks associated with the different entity types, wherein each business logic block of the business logic blocks includes instructions to produce a part of one of the plurality of model workflows; 
receive an entity;	
identify that the received entity is of a first entity type selected from among the different entity types; 
in response to identifying that the received entity is of the first entity type, obtain, from among the plurality of model workflows stored in the storage medium, a first model workflow associated with the first entity type, and obtain, from among the business logic blocks stored in the storage medium, a first business logic block associated with the first entity type, wherein the first business logic block includes a first non-scripted declarative business rule, wherein the first non-scripted declarative business rule is a rule written in a non-imperative format of computer-executed instructions in which a specific result for the first entity type is recited without listing specific steps to be performed to generate the specific result;
define a relationship between the first business logic block and the first model workflow for executing the first business logic block in relation to the first model workflow;
add the first non-scripted declarative business rule of the first business logic block to the first model workflow based on the defined relationship to generate a combined entity workflow; and 
execute the combined entity workflow on the received entity. 


is executable at states of the first model workflow.

11.	(Currently Amended) A system comprising:
a processor; and
a non-transitory storage medium comprising machine-readable instructions executable to cause the processor to:
store a plurality of model workflows associated with different entity types of entities within an information technology (IT) system, wherein each model workflow of the plurality of model workflows is a representation of a process to fulfill a service, including states in the process and transitions between the states;
store business logic blocks associated with the different entity types, wherein each business logic block of the business logic blocks includes instructions to produce a part of one of the plurality of model workflows; 
receive an entity; 
identify that the received entity is of a first entity type selected from among the different entity types;
in response to identifying that the received entity is of the first entity type, obtain, from among the stored plurality of model workflows, a first model workflow associated with the first entity type, and obtain, from among the stored business logic blocks, a first business logic block associated with the first entity type, wherein the first business logic block includes a first non-scripted declarative business rule, wherein the first non-scripted declarative business rule is a rule written in a non-imperative format of computer-executed instructions in which a specific result for the first entity type is recited without listing specific steps to be performed to generate the specific result;
define a relationship between the first business logic block and the first model workflow for executing the first business logic block in relation to the first model workflow;
based on the defined relationship to generate a combined entity workflow for the first entity type; and 
execute the combined entity workflow on the received entity.


16.	(Currently Amended) The method of claim 1, wherein each business logic block of the business logic blocks is associated with a corresponding event type of the different event types and is executed during execution of a respective model workflow associated with the corresponding event type.

19.	(Currently Amended) The method of claim 1, wherein the executing of the combined entity workflow comprises executing the combined entity workflow for each of multiple entities [[of]] based on the first entity type.

20.	(Currently Amended) The non-transitory machine readable medium of claim 7, wherein the machine-readable instructions upon execution cause the processor to:
receive a further entity; 
identify, for the further entity, a second entity type from among the different entity types;
in response to the identifying of the second entity type, obtain, from among the plurality of model workflows stored in the storage medium, a second model workflow associated with the second entity type, and obtain, from among the business logic blocks stored in the storage medium, a second business logic block including a second non-scripted declarative business rule associated with the second entity type; and
add the second non-scripted declarative business rule of the second business logic block to the second model workflow to generate a further combined entity workflow for the second entity type. 

machine-readable instructions [[that]] cause the processor to execute the combined entity workflow  for each of multiple entities [[of]] based on the first entity type.

22.	(Currently Amended) The system of claim 11, wherein the machine-readable instructions are executable to cause the processor to:
receive a further entity; 
identify, for the further entity, a second entity type from among the different entity types;
in response to identifying of the second entity type, obtain, from among the stored plurality of model workflows, a second model workflow associated with the second entity type, and obtain, from among the stored business logic blocks, a second business logic block including a second non-scripted declarative business rule associated with the second entity type; and
add the second non-scripted declarative business rule of the second business logic block to the second model workflow to generate a further combined entity workflow for the second entity type. 

23.	(Currently Amended) The system of claim 11, wherein each business logic block of the business logic blocks is associated with a corresponding event type of the different event types and is executed during execution of a respective model workflow associated with the corresponding event type.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Shukla (Shukla et al., US 20060074734 A1) discloses the limitation about accessing a storage medium storing a plurality of model workflows associated with different entity types of entities within an information technology system, wherein each model workflow of the plurality of model workflows is a representation of a process to fulfill a service, including states in the process and transitions between the states, storing business logic blocks associated with the different entity types, wherein each business logic block of the business logic blocks includes instructions to produce a part of one of the plurality of model workflows, receiving an entity, determining that the received entity is of a first entity type selected from among the different entity types, in response to determining that the received entity is of the first entity type, and obtaining, from among the business logic blocks stored in the storage medium, a first business logic block associated with the first entity type, wherein the first business logic block includes a first declarative business rule,2PATENTAtty Docket No.: 92007649 App. Ser. No.: 15/753,255defining a relationship between the first business logic block and the first model workflow; adding the first declarative business rule of the first business logic block to the first model workflow to generate a combined entity workflow for the first entity type; and executing the combined entity workflow on the received entity.  
However, Shukla does not explicitly disclose obtaining from among the plurality of model workflows stored in the storage medium, a first model workflow associated with the first entity type, and/or the first declarative business rule is a non-scripted 
Karuppusamy (Ram Karuppusamy, US2014/0278631A1) discloses the limitation about obtaining from among the plurality of model workflows stored in the storage medium, a first model workflow associated with the first entity type.
However, Karuppusamy does not explicitly disclose the first declarative business rule is a non-scripted declarative business rule, wherein the first non-scripted declarative business rule is a rule written in a non-imperative format of computer-executed instructions in which a specific result for the first entity type is recited without listing specific steps to be performed. 
 
Deshpande (Deshpande et al., US 2007/0094199 A1) discloses the limitation about the first declarative business rule is a non-scripted declarative business rule, but does not explicitly disclose the first non-scripted declarative business rule is a rule written in a non-imperative format of computer-executed instructions in which a specific result for the first entity type is recited without listing specific steps to be performed. 
Therefore, in view of the recited method/steps for “accessing, by a hardware processor, a storage medium storing a plurality of model workflows associated with different entity types of entities within an information technology (IT) system, wherein each model workflow of the plurality of model workflows is a representation of a process to fulfill a service, including states in the process and transitions between the states”, 


Moreover, in view of the recited computer program product/non-transitory machine readable medium storing instructions that upon execution cause a processor to: “access a storage medium storing a plurality of model workflows associated with different entity types of entities within an information technology (IT) system, wherein each model workflow of the plurality of model workflows is a representation of a process to fulfill a service, including states in the process and transitions between the states”; “store business logic blocks associated with the different entity types, wherein each business logic block of the business logic blocks includes instructions to produce a part of one of the plurality of model workflows”; “receive an entity”; “4PATENTAtty Docket No.: 92007649App. Ser. No.: 15/753,255identify that the received entity is of a first entity type selected from among the different entity types”; “in response to identifying that the received entity is of the first entity type, obtain, from among the plurality of model workflows stored in the storage medium, a first model workflow associated with the first entity type, and obtain, from among the business logic blocks stored in the storage medium, a first business logic block associated with the first entity type, wherein the first business logic block includes a first non-scripted declarative business rule, wherein the first non-scripted declarative business rule is a rule written in a non-imperative format of computer-executed instructions in which a specific result for the first entity type is recited without listing specific steps to be performed to generate the specific result”; “define a relationship between the first business logic block and the first model workflow for executing the first business logic block in relation to the first 
Consequently, claim 7 is allowed. Claims 8-10 and 20-21 are also allowed due to their dependency on allowable independent claim 7.

Further, in view of the recited system comprising a processor, and a non-transitory storage medium comprising instructions executable to cause the processor to: “store a plurality of model workflows associated with different entity types of entities within an information technology (IT) system, wherein each model workflow of the plurality of model workflows is a representation of a process to fulfill a service, including states in the process and transitions between the states”; “store business logic blocks associated with the different entity types, wherein each business logic block of the business logic blocks includes instructions to produce a part of one of the plurality of model workflows”; “receive an entity”; “identify that the received entity is of a first entity type selected from among the different entity types”; “ in response to identifying that the received entity is of the first entity type, obtain, from among the stored plurality of model workflows, a first model workflow associated with the first entity type, and obtain, from among the stored business logic blocks, a first business logic block associated with the first entity type, wherein the first business logic block includes a first non-scripted declarative business rule,6PATENTAtty Docket No.: 92007649 App. Ser. No.: 15/753,255 wherein the first non-scripted declarative business rule is a 
Consequently, claim 11 is allowed. Claims 15 and 22-23 are also allowed due to their dependency on allowable independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez et al., (US10504075B2) discloses a method for dynamically customize workflow by adding rule and scripts for execution;
Porter et al., (US8,255,490B1) discloses a method for using the application-specific configuration data, configuration rules, and scripting to modify the service function at particular points in the service workflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

/Z.W/Examiner, Art Unit 2192           

/S. Sough/SPE, Art Unit 2192